NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                        AUG 23 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT



 ROBERTO CARLOS PEREZ,                               No.      14-73668

                    Petitioner,                      Agency No. A094-461-242

    v.
                                                     MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                    Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                                  Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

         Roberto Carlos Perez, a native and citizen of El Salvador, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252.

We review for abuse of discretion the denial of a motion to reopen. Najmabadi v.


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny in part and dismiss in part

the petition for review.

      The BIA did not abuse its discretion in denying Perez’s motion to reopen as

untimely and number-barred where he filed his motion more than three years after

the BIA’s final order, see 8 C.F.R. § 1003.2(c)(2), and Perez failed to establish

changed circumstances in El Salvador or any other qualification for a regulatory

exception to the time and number limitations for filing a motion to reopen, see 8

C.F.R. § 1003.2(c)(3); see also Najmabadi, 597 F.3d at 987-89 (evidence must be

“qualitatively different” from the evidence presented at the previous hearing to

warrant reopening). Further, Perez’s contention that the BIA failed to consider his

evidence is unpersuasive where the BIA discussed the evidence Perez submitted

with his motion and explained the reasons for its decision. See Najmabadi, 597

F.3d at 990-91.

      Finally, we lack jurisdiction to consider the BIA’s decision not to invoke its

sua sponte authority to reopen. See Mejia-Hernandez v. Holder, 633 F.3d 818,

823-24 (9th Cir. 2011) (court lacks jurisdiction to review BIA’s decision not to

invoke its sua sponte authority to reopen); cf. Bonilla v. Lynch, No. 12-73853,

2016 WL 3741866 (9th Cir. July 12, 2016). We also lack jurisdiction to consider

                                          2                                   14-73668
Perez’s contentions challenging the BIA’s June 30, 2011 order because Perez did

not petition for review of that order. See Membreno v. Gonzales, 425 F.3d 1227,

1229 (9th Cir. 2005).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                        3                                 14-73668